Baldwin, Judge.
This appeal is from tbe decision and judgment of the United States Customs Court, 70 Cust. Ct. 151, C.D. 4421, 359 F. Supp. 1390 (1973), overruling tbe importer’s protest against tbe denial of an allowance under item 807.00 TSUS for certain products of tbe United States constituting parts of black and white television deflection yokes imported from Taiwan. Tbe yokes were classified under tbe provision for parts of television apparatus in item 685.20 TSUS and that classification is not disputed. We reverse.
Tbe involved importations span a time period when two versions of item 807.00 were in effect. Item 807.00, as it was originally enacted in 1963,reads:
Articles assembled abroad in whole or in part of products of the United States which were exported for such purpose and which have not been advanced in value or improved in condition abroad by any means other than by the act of assembly_ A duty upon the full value of the imported article, less the cost or value of such products of the United States. . . .
Item 807.00, as amended by Public Laws 89-241 and 89-806, in effect in 1967 reads:
Articles assembled abroad in whole or in part of fabricated components, the product of the United States, which (a) *88were exported in condition ready for assembly without further fabrication, (b) have not lost their physical identity in such articles by any change in form, shape, or otherwise, and (e) have not been advanced in value or improved in condition abroad except by being assembled and except by operations incidental to the assembly process such as cleaning, lubricating, and painting_ A duty upon the full value of the imported ' article, less the cost or value of such products of the United States.. .
The merchandise in issue is magnet wire and lead wire, both of which were on spools when exported from the United States to Taiwan. The magnet wire is used for making the horizontal or vertical coils in the imported yokes. The lead wire is us.ed for making the lead wire harness contained in the deflection yokes.
The Customs Court briefly described the initial steps taken in Taiwan with the magnet and lead wire after its exportation from the United States in the following manner:
In the first stage of operations abroad wire which is used -to make horizontal coils ... is despooled from the supply spool and formed into the primary shape of a horizontal coil by a winding machine. The coil is then removed from the winding machine and taped to prevent unraveling of its adjacent turns which at this point adhere to each other by means of the bonding material on its outer surface. After separation from the supply spool, the coil is cement dipped, dried, and precision shaped by machine pressing to fit the contours of a plastic liner on which it is subsequently mounted.
Next, ferrite cores are inserted into the winding machine for the making of vertical coils. The machine is then actuated and wire ... is despooled from the supply spool and vertically wound around the ferrite cores for a prescribed number of turns. The coils are then separated from the supply spool, removed from the machine, and taped to prevent unraveling of the turns.
In this manner two horizontal coils and two vertical coils are prepared for each yoke with the magnet wire.
Then, an appropriate number of “lead wires” . . . are drawn from supply spools and mechanically cut to desired lengths. The ends of the lead wires are mechanically stripped of insulating material for electrical connection purposes. The lead wires are then brought together with a plug assembly, woven into a cable harness, and secured with tape.
At this point we have a finished cable harness ready for cementing to a terminal panel. (Emphasis added).
The .coils and harnesses produced are described as ‘‘second level sub-assemblies.”
The Customs Court held that since “both versions of item 807.00 contemplate the exportation from the United States of ‘components’ *89of the imported article, as distinguished from mere- ‘products’. . . the fundamental question ... is whether the subject wire was a component of the yoke when exported from the United States.”
The court found that since the wire products were sub-assembled when first used abroad, they could not be directly employed as components in the assembly of the imported yokes, without further fabrication. Therefore, the court found the holding of Amplifone Corporation v. United States, 65 Cust. Ct. 58, C.D. 4054 (1970) to be dispositive of the .importer’s claim and dismissed the importer’s protest.
Opinion
In the interim period since the Customs Court’s decision, this court •decided the case of  General Instrument Corporation v. United States, 60 CCPA 178, C.A.D. 1106, 480 F. 2d 1402 (1973), familiarity with which is presumed, wherein we specifically rejected the rationale of the Amplifone case. Appellee, while acknowledging this court’s decision in General Instrument, asserts that the facts of the present case are distinguishable therefrom and that the rationale of E. Dillingham, Inc. v. United States, 60 CCPA 39, C.A.D. 1078, 470 F. 2d 629 (1972) should be applicable to the facts of-the instant case.
Citing Dillingham, appellee contends that the involved wire was subject to “further fabrication,” thus precluding item 807.00 treatment for the imported wire. In Dillingham, the importer sought item 807.00 treatment for certain fiber and fabric of which imported paper-makers’ felts from Canada were composed. The fiber and fabric were products of American origin and the fiber had been sent to Canada in bulk, baled form. Item 807.00 treatment for the fiber was denied because the fiber component, before being assembled with the fabric, was subjected to further fabrication comprising the steps of “opening, oiling and carding.” It is these operations that appellee asserts are of the same degree as the despooling, cementing, winding, taping, etc., steps performed upon the wire in the instant case, which steps appellee asserts should also be held to constitute further fabrication of the wire components.
We cannot agree with that assertion.  The steps performed upon the wire after its exportation to Taiwan are not “further fabrication” steps, but rather assembly steps within the meaning of item 807.00. We can perceive no substantial differences between the instant assembly steps and those of General Instrument which were held not to constitute “further fabrication.” Furthermore, unlike the fiber component in Dillingham, the instant wire, exported to Taiwan on spools, was capable of immediately entering into the assembly. process to make the imported yokes.
*90■ As to tlie other requirements imposed by item 807.00, it should suffice to repeat what we said in General Instrument.
We find that all the articles in issue here meet those requirements. Concededly all are products of the United States and all went into the imported [deflection yokes]. The meaning of “fabricated” is broad and without doubt applies to the [spools of wire] which obviously were manufactured articles. The articles did not lose their physical identity in the [yoke] “by change in form, shape or otherwise.” As stated in United States v. Baylis Brothers Co., 59 CCPA 9, 451 F. 2d 643, 646, C.A.D. 1026 (1971) : “The legislative history makes it equally apparent, however, that Congress did not intend to exclude articles from item 807.00 merely because the American components had undergone some change of form or shape. The test specified in item 807.00 is whether the components have been changed in form, shape or otherwise to such an extent that they have lost their physical identity in the assembled article. The term “physical identity” was used to exclude from item 807.00 .those assembled articles whose American .components are “chemical products, food ingredients, liquids, gases, powders,” and the like.” [Footnote omitted].
Since the only changes in the exported articles were “by being assembled” or ‘by operations incidental to the assembly,” the items have not been “advanced in value”. . . .
The decision and judgment of the Customs Court is reversed.